          Case 7:20-cv-09251-KMK Document 29 Filed 02/18/21 Page 1 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
ALAN SEWARD,

                                            Plaintiff,

                 -against-
                                                                      20-CV-9251 (KMK)
DET. CAMILO R. ANTONINI, Badge No. D111;
DET. SGT. SEAN J. FEGAN, Badge No. DS001;
THE CITY OF MOUNT VERNON, SGT. JOSE
QUINOY, Badge No. 11; P.O. PATRICK KING,                              ANSWER TO FIRST
Badge No. 2113; P.O. SEBASTIAN SALAZAR,                               AMENDED COMPLAINT
Badge No. 2148; P.O. ROBERT F. KRESSMAN,
Badge No. 2114; P.O. MICHAEL HUTCHINS,
Badge No. 2054; P.O. RAVIN PALMER,
Badge No. 2136; P.O. JOSEPH VALENTE;
POLICE COMMISSIONER SHAWN HARRIS;
POLICE COMMISSIONER GLENN SCOTT;
and unidentified Mount Vernon
Police Department employees and officers,

                                             Defendants.
------------------------------------------------------------------X

        Defendants, DET. CAMILO ANTONINI, DET. SGT. SEAN J. FEGAN, P.O. ROBERT

PUFF, SGT. JOSE QUINOY, P.O. PATRICK KING, P.O. SEBASTIAN SALAZAR, P.O.

ROBERT KRESSMAN, P.O. MICHAEL HUTCHINS, P.O. RAVIN PALMER, P.O. JOSEPH

VALENTE, POLICE COMMISSIONER SHAWN HARRIS, and POLICE COMMISSIONER

GLENN SCOTT (“Defendants”), by their attorneys, The Quinn Law Firm PLLC, for their Answer

to Plaintiff’s First Amended Complaint (the “Complaint”), respectfully allege, upon information

and belief, as follows:
          Case 7:20-cv-09251-KMK Document 29 Filed 02/18/21 Page 2 of 20




                                            Introduction

         1.     Deny the allegations set forth in paragraph “1” of the Complaint.

         2.     Deny the allegations set forth in paragraph “2” of the Complaint.

         3.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “3” of the Complaint, and respectfully refer all questions of law

to the Court.

         4.     Deny the allegations set forth in paragraph “4” of the Complaint.

         5.     Deny the allegations set forth in paragraph “5” of the Complaint.

         6.     Deny the allegations set forth in paragraph “6” of the Complaint.

         7.     Deny the allegations set forth in paragraph “7” of the Complaint that a strip and/or

body cavity search was conducted on Plaintiff, and respectfully refer all questions of law to the

Court.

         8.     Deny the allegations set forth in paragraph “8” of the Complaint, except admit only

that plaintiff purports to proceed as stated therein, and respectfully refer all questions of law to the

Court.

                                      Jurisdiction and Venue

         9.     Deny the allegations set forth in paragraph “9” of the Complaint, and respectfully

refer all questions of law to the Court.

         10.    Deny the allegations set forth in paragraph “10” of the Complaint, and respectfully

refer all questions of law to the Court.

         11.    Deny the allegations set forth in paragraph “11” of the Complaint, except admit that

Plaintiff purports to lay venue as stated therein.




                                                     2
         Case 7:20-cv-09251-KMK Document 29 Filed 02/18/21 Page 3 of 20




                                               Parties

       12.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “12” of the Complaint.

       13.     Admit the allegations set forth in paragraph “13” of the Complaint.

       14.     Admit the allegations set forth in paragraph “14” of the Complaint.

       15.     Admit the allegations set forth in paragraph “15” of the Complaint.

       16.     Admit the allegations set forth in paragraph “16” of the Complaint.

       17.     Admit the allegations set forth in paragraph “17” of the Complaint.

       18.     Admit the allegations set forth in paragraph “16” of the Complaint.

       19.     Admit the allegations set forth in paragraph “19” of the Complaint.

       20.     Admit the allegations set forth in paragraph “20” of the Complaint.

       21.     Admit the allegations set forth in paragraph “21” of the Complaint.

       22.     Admit the allegations set forth in paragraph “22” of the Complaint.

       23.     Admit the allegations set forth in paragraph “23” of the Complaint.

       24.     Admit the allegations set forth in paragraph “24” of the Complaint.

       25.     Deny the allegations set forth in paragraph “25” of the Complaint.

       26.     Deny the allegations set forth in paragraph “26” of the Complaint.

       27.     Deny knowledge and information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “27” of the Complaint.

       28.     Deny the allegations set forth in paragraph “28” of the Complaint, except admit

only that plaintiff purports to proceed as stated therein.

       29.     Admit the allegations set forth in paragraph “29” of the Complaint.




                                                  3
        Case 7:20-cv-09251-KMK Document 29 Filed 02/18/21 Page 4 of 20




       30.     Deny the allegations set forth in paragraph “30” of the Complaint, except admit

only that the individually named Defendants were acting within the scope of their employment by

the City of Mount Vernon.

       31.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “31” of the Complaint, except admit only that on November 7,

2017, Defendants Antonini, Fegan, Puff, Quinoy, Hutchins Salazar and Palmer executed a search

warrant at 156 South First Avenue, Apartment 4N, Mount Vernon New York, and named on the

search warrant was “Alan D. Thompson, a/k/a Budda Bless”, D.O.B. 3/17/1972, Black Male, 45

YOA, Brown Skin, Med Build, 5’08” tall, and Bald Head”.

       32.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “32” of the Complaint.

       33.     Deny the allegations set forth in paragraph “33” of the Complaint.

       34.     Deny the allegations set forth in paragraph “34”, except admit only that, Defendant

Antonini held the rank of Detective, and that Defendant Fegan was Defendant Antonini’s and

Defendant Puff’s supervising officer.

       35.     Deny the allegations set forth in paragraph “35” of the Complaint, and further allege

that Defendants executed a valid search warrant signed by a Mount Vernon City Court Judge.

       36.     Deny the allegations set forth in paragraph “36” of the Complaint, and further allege

that the adult occupants of the apartment were detained and searched pursuant to a valid search

warrant signed by a Mount Vernon City Court Judge.

       37.     Deny the allegations set forth in paragraph “37” of the Complaint, and further allege

Defendant Officers searched the apartment pursuant to a valid search warrant signed by a Mount

Vernon City Court Judge and cocaine residue and drug paraphernalia were found in the apartment.


                                                 4
         Case 7:20-cv-09251-KMK Document 29 Filed 02/18/21 Page 5 of 20




       38.     Deny the allegations set forth in paragraph “38” of the Complaint.

       39.     Deny the allegations set forth in paragraph “39” of the Complaint, and further allege

that cocaine residue and drug paraphernalia was found in the apartment, and admit only that

officers left the apartment and went to Bungalow Bar at 523 South Fulton Avenue, Mount Vernon,

New York, where they believed they would find Plaintiff.

       40.     Deny the allegations set forth in paragraph “40” of the Complaint, except admit

only that Defendant Puff wrote in his report that Defendant Antonini remained in the apartment

while he and Defendants Quinoy, King, Hutchins, and Valente responded to the Bungalow Bar.

       41.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph “42” of the Complaint, deny the allegations that Defendants accosted

Plaintiff and that Plaintiff’s arrest was illegal, and admit only that Plaintiff’s was handcuffed and

led out of the bar to an unmarked police car on the street outside Bungalow Bar.

       42.     Deny the allegations set forth in paragraph “43” of the Complaint.

       43.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “43” of the Complaint, except deny that Defendants stole cash

or marijuana recovered from Plaintiff’s person.

       44.     Deny the allegations set forth in paragraph “44” of the Complaint.

       45.     Deny the allegations set forth in paragraph “45” of the Complaint.

       46.     Deny the allegations set forth in paragraph “46” of the Complaint.

       47.     Deny the allegations set forth in paragraph “47” of the Complaint.

       48.     Deny the allegations set forth in paragraph “48” of the Complaint, except admit

only that Defendant was handcuffed and transported to 156 South 1st Avenue, Apartment 4N.

       49.     Deny the allegations set forth in paragraph “49” of the Complaint.


                                                  5
        Case 7:20-cv-09251-KMK Document 29 Filed 02/18/21 Page 6 of 20




       50.     Deny the allegations set forth in paragraph “50” of the Complaint.

       51.     Deny the allegations set forth in paragraph “51” of the Complaint.

       52.     Deny the allegations set forth in paragraph “52” of the Complaint.

       53.     Deny the allegations set forth in paragraph “53” of the Complaint.

       54.     Deny the allegations set forth in paragraph “54” of the Complaint.

       55.     Deny the allegations set forth in paragraph “55” of the Complaint, except admit

only that Ms. Thompson was not charged with any crime.

       56.     Deny the allegations set forth in paragraph “56” of the Complaint, except further

allege that cocaine residue and drug paraphernalia were found in the apartment, that drugs were

found on Plaintiff’s person at the Bungalow Bar and that Plaintiff stated, “Anything you find in

the apartment is mine, I don’t want anyone else getting in trouble for my mistakes.”.

       57.     Deny the allegations set forth in paragraph “57” of the Complaint.

       58.     Deny the allegations set forth in paragraph “58” of the Complaint.

       59.     Deny the allegations set forth in paragraph “59” of the Complaint, and further allege

that a search of Plaintiff’s person pursuant to the search warrant revealed Plaintiff to be in

possession of cocaine.

       60.     Deny the allegations set forth in paragraph “60” of the Complaint.

       61.     Deny the allegations set forth in paragraph “61” of the Complaint, except admit

only that Plaintiff was charged by a felony complaint with Criminal Possession of a Controlled

Substance in the Third Degree in violation of PL 220.16, a B felony, which was dated November

8, 2017 and signed by Defendant Puff.

       62.     Deny the allegations set forth in paragraph “62” of the Complaint.

       63.     Deny the allegations set forth in paragraph “63” of the Complaint.


                                                 6
         Case 7:20-cv-09251-KMK Document 29 Filed 02/18/21 Page 7 of 20




       64.     Deny knowledge or information to form a belief as to the truth of the allegations

set forth in paragraph “64” of the Complaint.

       65.     Admit the allegations set forth in paragraph “65” of the Complaint.

       66.     Deny the allegations set forth in paragraph “66” of the Complaint.

       67.     Deny the allegations set forth in paragraph “67” of the Complaint, except deny

knowledge and information sufficient to form a belief as to the truth of the allegation that Plaintiff

has at all times denied having sold drugs on or about October 19, 2017.

       68.     Deny the allegations set forth in paragraph “68” of the Complaint.

       69.     Deny knowledge or information to form a belief as to the truth of the allegations in

paragraph “69” of the Complaint, except deny that the complaint against Plaintiff was false.

       70.     Admit the allegations set forth in paragraph “70” of the Complaint, except deny

any inference of reputational harm to Plaintiff.

       71.     Admit the allegations set forth in paragraph “71” of the Complaint, except deny

any inference of reputational harm to Plaintiff.

       72.     Deny the allegations set forth in paragraph “72” of the Complaint, except admit

only that Plaintiff interprets Mayor Thomas’s comments to connect the referenced drug

transactions to acts of terrorism against the United States.

       73.     Admit the allegations set forth in paragraph “73” of the Complaint.

       74.     Admit the allegations set forth in paragraph “74” of the Complaint, except deny

any inference of reputational harm to Plaintiff.

       75.     Deny the allegations set forth in paragraph “75” of the Complaint.

       76.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “76” of the Complaint, except admit only that Plaintiff was


                                                   7
         Case 7:20-cv-09251-KMK Document 29 Filed 02/18/21 Page 8 of 20




arrested for Criminal Sale of a Controlled Substance in the Third Degree and Bail Jumping in the

Third Degree.

        77.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “73”.

        78.     Deny the allegations set forth in paragraph “78” of the Complaint, except admit

only that Plaintiff pled guilty to Bail Jumping in the Third Degree in satisfaction of his other two

charges of Criminal Possession of a Controlled Substance in the 7th Degree.

        79.     Deny the allegations set forth in paragraph “79” of the Complaint.

        80.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “80” of the Complaint, except admit only that Plaintiff purports

to recite portions of the Mount Vernon Police Department Manual.

        81.     Deny the allegations set forth in paragraph “81” of the Complaint.

        82.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “82” of the Complaint, except admit only that Plaintiff purports

to interpret portions of the Mount Vernon Police Department Manual.

        83.     Deny the allegations set forth in paragraph “83” of the Complaint.

        84.     Deny the allegations set forth in paragraph “81” of the Complaint, except admit

only that Plaintiff purports to recite portions of the MVPD Procedure No. 3.045.

        85.     Deny the allegations set forth in paragraph “85” of the Complaint.

        86.     Deny the allegations set forth in paragraph “86” of the Complaint, except admit

only that Plaintiff purports to describe other lawsuits against the City of Mount Vernon, and further

allege that these lawsuits are not relevant to Plaintiff’s claims in this lawsuit.

        87.     Deny the allegations set forth in paragraph “86” of the Complaint.


                                                   8
         Case 7:20-cv-09251-KMK Document 29 Filed 02/18/21 Page 9 of 20




        88.     Deny the allegations set forth in paragraph “88” of the Complaint, except admit

only that Plaintiff purports to describe other lawsuits against the City of Mount Vernon, and further

allege that these lawsuits are not relevant to Plaintiff’s claims in this lawsuit.

        89.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “89” of the Complaint, except deny that a clear and obvious

pattern of misconduct has been demonstrated.

        90.     Deny the allegations set forth in paragraph “90” of the Complaint, except admit

only that Plaintiff purports to recite portions of a news article published by The Gothamist.

        91.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “91” of the Complaint.

        92.     Admit the allegations in paragraph “92” of the Complaint, and deny any inference

that Defendants instituted, enforced or permitted such a policy or practice.

        93.     Admit the allegations in paragraph “92” of the Complaint, and deny any inference

that Defendants instituted, enforced or permitted such a policy or practice.

        94.     Deny the allegations set forth in paragraph “94” of the Complaint.

        95.     Deny the allegations set forth in paragraph “95” of the Complaint.

        96.     Deny the allegations set forth in paragraph “96” of the Complaint.

        97.     Deny the allegations set forth in paragraph “97” of the Complaint.

        98.     Admit the allegations in paragraph “98” of the Complaint, and deny any inference

that Defendants instituted, enforced or permitted such a policy or practice.

        99.     Admit the allegations in paragraph “99” of the Complaint, and deny any inference

that Defendants instituted, enforced or permitted such a policy or practice.

        100.    Deny the allegations set forth in paragraph “100” of the Complaint.


                                                   9
        Case 7:20-cv-09251-KMK Document 29 Filed 02/18/21 Page 10 of 20




       101.    Deny the allegations set forth in paragraph “101” of the Complaint.

       102.    Deny the allegations set forth in paragraph “102” of the Complaint.

       103.    Deny the allegations set forth in paragraph “103” of the Complaint.

       104.    Deny the allegations set forth in paragraph “104” of the Complaint.

       105.    Deny the allegations set forth in paragraph “105” of the Complaint.

       106.    Deny the allegations set forth in paragraph “106” of the Complaint, except admit

only that Defendants’ actions during the underlying arrest and prosecution of Plaintiff were carried

out under the color of state law.

       107.    Deny the allegations set forth in paragraph “106” of the Complaint, except admit

only that Defendants’ actions during the underlying arrest and prosecution of Plaintiff were carried

out in their capacity as police officers and under the color of state law.

       108.    Deny the allegations set forth in paragraph “108” of the Complaint.

       109.    Deny the allegations set forth in paragraph “109” of the Complaint.

       110.    Deny the allegations set forth in paragraph “110” of the Complaint.

       111.    Deny the allegations set forth in paragraph “111” of the Complaint.

       112.    Deny the allegations set forth in paragraph “112” of the Complaint.

       113.    Deny the allegations set forth in paragraph “113” of the Complaint.

       114.    Deny the allegations set forth in paragraph “114” of the Complaint.

       115.    Deny the allegations set forth in paragraph “115” of the Complaint.

       116.    Deny the allegations set forth in paragraph “116” of the Complaint.

       117.    Deny the allegations set forth in paragraph “117” of the Complaint.

       118.    Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “118” of the Complaint.


                                                 10
        Case 7:20-cv-09251-KMK Document 29 Filed 02/18/21 Page 11 of 20




        119.    Deny the allegations set forth in paragraph “119” of the Complaint.

        120.    Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “120” of the Complaint, except deny that Plaintiff had not

committed a crime and was no longer engaged in criminal conduct.

        121.    Deny the allegations set forth in paragraph “121” of the Complaint.

                                   Count I – 42 U.S.C. § 1983
                        Fourteenth Amendment/Illegal Search and Seizure

        122.    In response to the allegations set forth in paragraph “122” of the Complaint,

Defendants repeat and reallege each response set forth in the preceding paragraphs of their answer,

as if fully set forth herein.

        123.    Deny the allegations set forth in paragraph “123” of the Complaint

        124.    Deny the allegations set forth in paragraph “124” of the Complaint

        125.    Deny the allegations set forth in paragraph “125” of the Complaint

        126.    Deny the allegations set forth in paragraph “126” of the Complaint

        127.    Deny the allegations set forth in paragraph “127” of the Complaint

                                   Count II – 42 U.S.C. § 1983
                                       Excessive Force

        128.    In response to the allegations set forth in paragraph “128” of the Complaint,

Defendants repeat and reallege each response set forth in the preceding paragraphs of their answer,

as if fully set forth herein.

        129.    Deny the allegations set forth in paragraph “129” of the Complaint.

        130.    Deny the allegations set forth in paragraph “130” of the Complaint.

        131.    Deny the allegations set forth in paragraph “131” of the Complaint.

        132.    Deny the allegations set forth in paragraph “132” of the Complaint.


                                                11
        Case 7:20-cv-09251-KMK Document 29 Filed 02/18/21 Page 12 of 20




                                    Count III – 42 U.S.C. § 1983
                                False Arrest/Unlawful Imprisonment

        133.    In response to the allegations set forth in paragraph “133” of the Complaint,

Defendants repeat and reallege each response set forth in the preceding paragraphs of their answer,

as if fully set forth herein.

        134.    Deny the allegations set forth in paragraph “134” of the Complaint.

        135.    Deny the allegations set forth in paragraph “135” of the Complaint.

        136.    Deny the allegations set forth in paragraph “136” of the Complaint.

        137.    Deny the allegations set forth in paragraph “137” of the Complaint.

                                    Count IV - 42 U.S.C. § 1983
                                      Malicious Prosecution

        138.    In response to the allegations set forth in paragraph “138” of the Complaint,

Defendants repeat and reallege each response set forth in the preceding paragraphs of their answer,

as if fully set forth herein.

        139.    Deny the allegations set forth in paragraph “139” of the Complaint.

        140.    Deny the allegations set forth in paragraph “140” of the Complaint.

        141.    Deny the allegations set forth in paragraph “141” of the Complaint.

        142.    Deny the allegations set forth in paragraph “142” of the Complaint.

                                   Count V – 42 U.S.C. § 1983
                                 Violation of a Right to Fair Trial

        143.    In response to the allegations set forth in paragraph “143” of the Complaint,

Defendants repeat and reallege each response set forth in the preceding paragraphs of their answer,

as if fully set forth herein.

        144.    Deny the allegations set forth in paragraph “144” of the Complaint.

        145.    Deny the allegations set forth in paragraph “145” of the Complaint.

                                                12
        Case 7:20-cv-09251-KMK Document 29 Filed 02/18/21 Page 13 of 20




        146.    Deny the allegations set forth in paragraph “146” of the Complaint.

        147.    Deny the allegations set forth in paragraph “147” of the Complaint.

        148.    Deny the allegations set forth in paragraph “148” of the Complaint.

                                  Count VI – 42 U.S.C. §. 1983
                                     Failure to Intervene

        149.    In response to the allegations set forth in paragraph “149” of the Complaint,

Defendants repeat and reallege each response set forth in the preceding paragraphs of their answer,

as if fully set forth herein.

        150.    Deny the allegations set forth in paragraph “150” of the Complaint.

        151.    Deny the allegations set forth in paragraph “151” of the Complaint.

        152.    Deny the allegations set forth in paragraph “152” of the Complaint.

        153.    Deny the allegations set forth in paragraph “153” of the Complaint.

        154.    Deny the allegations set forth in paragraph “154” of the Complaint.

                                  Count VII – 42 U.S.C. § 1983
                                   Section 1983 Monell Claim

        155.    In response to the allegations set forth in paragraph “155” of the Complaint,

Defendants repeat and reallege each response set forth in the preceding paragraphs of their answer,

as if fully set forth herein.

        156.    Deny the allegations set forth in paragraph “156” of the Complaint.

        157.    Deny the allegations set forth in paragraph “157” of the Complaint.

        158.    Deny the allegations set forth in paragraph “158” of the Complaint.

        159.    Deny the allegations set forth in paragraph “159” of the Complaint.

        160.    Deny the allegations set forth in paragraph “160” of the Complaint.

        161.    Deny the allegations set forth in paragraph “161” of the Complaint.


                                                13
        Case 7:20-cv-09251-KMK Document 29 Filed 02/18/21 Page 14 of 20




        162.    Deny the allegations set forth in paragraph “162” of the Complaint.

        163.    Deny the allegations set forth in paragraph “163” of the Complaint.

        164.    Deny the allegations set forth in paragraph “164” of the Complaint.

        165.    Deny the allegations set forth in paragraph “165” of the Complaint.

                                  Count VIII- 42 U.S.C. § 1983
                                     Supervisory Liability

        166.    In response to the allegations set forth in paragraph “166” of the Complaint,

Defendants repeat and reallege each response set forth in the preceding paragraphs of their answer,

as if fully set forth herein.

        167.    Deny the allegations set forth in paragraph “167” of the Complaint.

        168.     Deny the allegations set forth in paragraph “168” of the Complaint.

                                 Supplemental State Law Claims

        169.    In response to the allegations set forth in paragraph “169” of the Complaint,

Defendants repeat and reallege each response set forth in the preceding paragraphs of their answer,

as if fully set forth herein.

        170.    Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “170” of the Complaint and respectfully refer all questions of

law to the Court.

        171.    Admit the allegations set forth in paragraph “171” of the Complaint.

        172.    Deny the allegations set forth in paragraph “172” of the Complaint.

        173.    Deny the allegations set forth in paragraph “173” of the Complaint and respectfully

refer all questions of law to the Court.

        174.    Deny the allegations set forth in paragraph “174” of the Complaint and respectfully

refer all questions of law to the Court.

                                                14
         Case 7:20-cv-09251-KMK Document 29 Filed 02/18/21 Page 15 of 20




                                    Count VIII – New York State Law
                                        Malicious Prosecution1

        175.     In response to the allegations set forth in paragraph “175” of the Complaint,

Defendants repeat and reallege each response set forth in the preceding paragraphs of their answer,

as if fully set forth herein.

        176.     Deny the allegations set forth in paragraph “176” of the Complaint.

        177.     Deny the allegations set forth in paragraph “177” of the Complaint.

        178.     Deny the allegations set forth in paragraph “178” of the Complaint.

        179.     Deny the allegations set forth in paragraph “179” of the Complaint.


                                  Count IX – New York State Law
                              Intentional Infliction of Emotional Distress

        180.     In response to the allegations set forth in paragraph “180” of the Complaint,

Defendants repeat and reallege each response set forth in the preceding paragraphs of their answer,

as if fully set forth herein.

        181.     Deny the allegations set forth in paragraph “181” of the Complaint.

        182.     Deny the allegations set forth in paragraph “182” of the Complaint.

                                  Count XIV – New York State Law
                              Negligent Screening, Hiring, and Retention

        183.      In response to the allegations set forth in paragraph “183” of the Complaint,

Defendants repeat and reallege each response set forth in the preceding paragraphs of their answer,

as if fully set forth herein.

        184.     Deny the allegations set forth in paragraph “184” of the Complaint.

        185.     Deny the allegations set forth in paragraph “185” of the Complaint.


1
 In the Complaint, the numbering of the counts do not follow sequentially. Defendants have listed the counts herein
as they appear in the Complaint.

                                                        15
        Case 7:20-cv-09251-KMK Document 29 Filed 02/18/21 Page 16 of 20




                                   Count XV – New York State Law
                                  Negligent Training and Supervision

        186.    In response to the allegations set forth in paragraph “186” of the Complaint,

Defendants repeat and reallege each response set forth in the preceding paragraphs of their answer,

as if fully set forth herein.

        187.    Deny the allegations set forth in paragraph “185” of the Complaint.

                                   Count XVI – New York State Law
                                    Respondeat Superior Liability

        188.    In response to the allegations set forth in paragraph “188” of the Complaint,

Defendants repeat and reallege each response set forth in the preceding paragraphs of their answer,

as if fully set forth herein.

        189.    Deny the allegations set forth in paragraph “189” of the Complaint, except admit

only that Defendants were employees of the Mount Vernon Police Department.

        190.     Deny the allegations set forth in paragraph “190” of the Complaint.

        191.    Deny the allegations set forth in paragraph “191” of the Complaint.

                                     AFFIRMATIVE DEFENSES

                                 As and For a First Affirmative Defense

        192.    The Complaint fails to state a claim for relief upon which relief may be granted.

                                As and For a Second Affirmative Defense

        193.    Plaintiff’s damages, if any are proven, were not proximately caused by Defendants.

                                As and For a Third Affirmative Defense

        194.    Defendant CITY OF MOUNT VERNON is protected by the doctrine of municipal

immunity.




                                                  16
        Case 7:20-cv-09251-KMK Document 29 Filed 02/18/21 Page 17 of 20




                            As and For a Fourth Affirmative Defense

        195.    In the absence of an underlying constitutional violation, the Section 1983 claims

fail as a matter of law.

                             As and For a Fifth Affirmative Defense

        196.    There was no unlawful search or seizure of Plaintiff.

                             As and For a Sixth Affirmative Defense

        197.    There was no false arrest or unlawful imprisonment of Plaintiff.

                            As and For a Seventh Affirmative Defense

        198.    There was no malicious prosecution of Plaintiff.

                            As and For an Eighth Affirmative Defense

        199.    There was no violation of Plaintiff’s right to a fair trial.

                             As and For a Ninth Affirmative Defense

        200.    In the absence of an underlying constitutional violation, any municipal liability

claim against Defendant CITY OF MOUNT VERNON fails as a matter of law.

                             As and For a Tenth Affirmative Defense

        201.    Any municipal liability claim against Defendant CITY OF MOUNT VERNON

fails as a matter of law because no custom, policy or practice of the CITY OF MOUNT VERNON-

or failure to adopt any custom, policy or practice- proximately caused Plaintiff’s alleged injuries.

                           As and For an Eleventh Affirmative Defense

        202.    Punitive damages are not available against Defendant CITY OF MOUNT

VERNON.




                                                   17
        Case 7:20-cv-09251-KMK Document 29 Filed 02/18/21 Page 18 of 20




                            As and For a Twelfth Affirmative Defense

        203.    At all times relevant hereto, Defendants acted in good faith and took appropriate

action in the discharge of their official duties.

                          As and For a Thirteenth Affirmative Defense

        204.    Any injuries alleged to have been sustained by Plaintiff resulted from the culpable

or negligent conduct of others and were not the proximate result of any act of Defendants.

                          As and For a Fourteenth Affirmative Defense

        205.    Any injuries alleged to have been sustained by Plaintiff resulted from the culpable

or negligent conduct of Plaintiff and were not the proximate result of any act of Defendants.

                           As and For a Fifteenth Affirmative Defense

        206.    Defendants have not violated Plaintiff’s constitutional, human, or statutory rights.

                           As and For a Sixteenth Affirmative Defense

        207.    Any and all officers named in this suit are protected by the doctrine of absolute

immunity.

                         As and For a Seventeenth Affirmative Defense

        208.    Any and all officers named in this suit are protected by the doctrine of qualified

immunity.

                         As and For an Eighteenth Affirmative Defense

        209.    Plaintiff failed to mitigate his alleged damages.

                          As and For a Nineteenth Affirmative Defense

        210.    Plaintiff has failed to comply with New York General Municipal Law §§ 50(e), et

seq.




                                                    18
        Case 7:20-cv-09251-KMK Document 29 Filed 02/18/21 Page 19 of 20




                         As and For a Twentieth Affirmative Defense

       211.    The actions of these answering Defendants were supported by probable cause or

at least arguable probable cause.

                       As and For a Twenty-First Affirmative Defense

       212.    Plaintiff has failed to allege personal involvement of the individually named

Defendants.

       WHEREFORE, Defendants, DET. CAMILO ANTONINI, DET. SGT. SEAN J. FEGAN,

P.O. ROBERT PUFF, SGT. JOSE QUINOY, P.O. PATRICK KING, P.O. SEBASTIAN

SALAZAR, P.O. ROBERT KRESSMAN, P.O. MICHAEL HUTCHINS, P.O. RAVIN PALMER,

P.O. JOSEPH VALENTE, POLICE COMMISSIONER SHAWN HARRIS, and POLICE

COMMISSIONER GLENN SCOTT, demand judgment:

       I.      Dismissing the Complaint in its entirety with prejudice;

       II.     An order awarding Defendants the costs, disbursements, expenses and reasonable

attorney’s fees incurred in defending this action and such other relief as this Court may deem just

and proper.

Dated: White Plains, New York
       February 18, 2021
                                             Respectfully submitted,

                                             THE QUINN LAW FIRM

                                      By:    Andrew C. Quinn
                                             ___________________________________
                                             Andrew C. Quinn, Esq.
                                             399 Knollwood Road, Suite 220
                                             White Plains, New York 10603
                                             Tel: (914) 997-0555
                                             Fax: (914) 997-0550




                                                19
      Case 7:20-cv-09251-KMK Document 29 Filed 02/18/21 Page 20 of 20




TO:   Via ECF and Email
      Karen Newirth, Esq.
      Loevy & Loevy
      311 N. Aberdeen Street
      3rd Floor
      Chicago, IL 60607
      (718) 490-0028
      karen@loevy.com




                                    20
